                  Case 19-10857-BLS           Doc 84     Filed 04/23/20   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                    :
 In re:                                             : Chapter 11
                                                    :
 VETERANS FELLOWSHIP                                : Case No. 19-10857 (BLS)
 MINISTRIES, INC.,                                  :
                                                    :
                                Debtor.             :

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission
pro hac vice of Angela L. Mastrangelo, Esquire to represent Vincent Norton (“Norton”) in this
action.

Dated: April 23, 2020                OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                     By: /s/ Leslie B. Spoltore
                                     Leslie B. Spoltore (No. 3605)
                                     123 S. Justison Street, Suite 100
                                     Wilmington, DE 19801-5364
                                     Telephone: (302) 238-6947
                                     Email: leslie.spoltore@obermayer.com


                                      ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




                                                     1
OMC\4846-2094-9946.v1-4/22/20
                  Case 19-10857-BLS       Doc 84      Filed 04/23/20    Page 2 of 2




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bars of the Commonwealth of

Pennsylvania, the State of New Jersey, the State of New York, United States District Court of New

Jersey, United States District Court for the Southern District of New York, United States District

Court for the Eastern District of New York, United States District Court for the Northern District

of New York, and United States District Court for the Eastern District of Pennsylvania and submit

to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the

preparation or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules and with the Standing Order for District Court Fund, revised August 31, 2016. I

further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.


Date: April 22, 2019            OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                By: Angela L. Mastrangelo
                                Angela L. Mastrangelo, Esq.
                                1500 Market Street, Suite 3400
                                Philadelphia, PA 19102
                                Telephone: (215) 665-3067
                                Email: angela.mastrangelo@obermayer.com




                                                  2
OMC\4846-2094-9946.v1-4/22/20
